IN THE COURT OF APPEALS OF NORTH CAROLINA

                                           No. COA18-282

                                         Filed: 3 July 2018

Chatham County, Nos. 15-JT-47, 48

IN THE MATTER OF: L.V., A.V.


        Appeal by Respondent-Mother from orders entered 5 December 2017 by Judge

Beverly Scarlett in Chatham County District Court. Heard in the Court of Appeals

21 June 2018.


        W. Michael Spivey, for respondent-appellant mother.

        Holcomb & Stephenson, LLP, by Deana K. Fleming, for petitioner-appellee
        Chatham County Department of Social Services.

        Womble Bond Dickinson (US) LLP, by Jessica L. Gorczynski, for guardian ad
        litem.


        MURPHY, Judge.


        Respondent appeals from orders terminating her parental rights to the minor

children L.V. and A.V. On appeal, Respondent’s appellate counsel filed a no-merit

brief pursuant to Rule 3.1(d) stating that, after a conscientious and thorough review

of the record on appeal, he has concluded that the record contains no issue of merit

on which to base an argument for relief.1 N.C. R. App. P. 3.1(d). Respondent’s counsel



       1 In accordance with Rule 3.1(d), appellate counsel provided Respondent with copies of the no-

merit brief, trial transcript, and record on appeal and advised her of her right to file a brief with this
Court pro se on 11 April 2018.
                                          IN RE: L.V., A.V.

                                         Opinion of the Court



complied with all requirements of Rule 3.1(d), and Respondent did not exercise her

right under Rule 3.1(d) to file a pro se brief. No issues have been argued or preserved

for review in accordance with our Rules of Appellate Procedure.2

       DISMISSED.

       Judges DIETZ and TYSON concur.




       2  “Rule 3.1(d) does not grant indigent parents the right to receive an Anders-type review of the
record by our Court, to consider issues not properly raised.” State v. Velasquez-Cardenas, __ N.C. App.
__, __, __ S.E.2d __, __, slip op. concurrence at 3 (filed 17 April 2018) (Dillon, J., concurring) (No.
COA17-422).

                                                 -2-